        Case 1:18-cv-00203-CRC Document 46 Filed 03/09/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

MOOSE JOOCE, MOUNTAIN VAPORS,
RUSTIC VAPORS, and DUTCHMAN
VAPORS,                                      No. 1:18-cv-00203-CRC (Lead Case)
                          Plaintiffs,        Consolidated with
       v.                                    No. 1:18-cv-01615-CRC &
FOOD AND DRUG ADMINISTRATION, et al.,        No. 1:19-cv-00372-CRC

                          Defendants.


                NOTICE OF APPEAL; REPRESENTATION STATEMENT

TO THE ABOVE-REFERENCED COURT AND TO ALL PARTIES AND THEIR

RESPECTIVE ATTORNEYS OF RECORD:

      Notice is hereby given that Plaintiffs Moose Jooce, Mountain Vapors, Rustic

Vapors, and Dutchman Vapors hereby appeal to the United States Court of Appeals

for the District of Columbia Circuit from this Court’s Order (ECF No. 44) and

Memorandum Opinion (ECF No. 45) entered February 11, 2020, in Lead Docket

No. 1:18-cv-00203-CRC. Plaintiffs intend that this appeal be consolidated with the

appeals from the same Order and Memorandum Opinion taken by plaintiffs in the

consolidated case numbers 1:18-cv-01615-CRC and 1:19-cv-00372-CRC.

                           Representation Statement

      Pursuant to Rule 12(b) of the Federal Rules of Appellate Procedure, all parties

to the action are listed below along with the names, addresses, and telephone

numbers of their respective counsel.




                                         1
       Case 1:18-cv-00203-CRC Document 46 Filed 03/09/20 Page 2 of 3



Counsel for Plaintiffs Moose Jooce, Mountain Vapors, Rustic Vapors, and
Dutchman Vapors

Jonathan Wood                              Damien Schiff
Pacific Legal Foundation                   Pacific Legal Foundation
3100 Clarendon Blvd., Suite 610            930 G Street
Arlington, Virginia 22201-5330             Sacramento, California 95814
Telephone: (202) 888-6881                  Telephone: (916) 419-7111


Counsel for Defendants Food and Drug Administration; Scott Gottlieb, M.D.,
in his official capacity as Commissioner of Food and Drug Administration;
and Alex M. Azar, II, in his official capacity as Secretary of Health and
Human Services

Garrett J. Coyle
Stephen M. Pezzi
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, DC 20005
Telephone: (202) 305-8576


   Dated: March 9, 2020.                   Respectfully submitted,

                                           s/ Jonathan Wood
   DAMIEN SCHIFF (Pro Hac Vice)            JONATHAN WOOD
   Cal. Bar No. 235101                     D.C. Bar No. 1045015
   dschiff@pacificlegal.org                jwood@pacificlegal.org
   Pacific Legal Foundation                Pacific Legal Foundation
   930 G Street                            3100 Clarendon Blvd., Suite 610
   Sacramento, California 95814            Arlington, Virginia 22201-5330
   916.419.7111 (Telephone)                202.888.6881 (Telephone)

                            Attorneys for Plaintiffs




                                       2
        Case 1:18-cv-00203-CRC Document 46 Filed 03/09/20 Page 3 of 3



                             CERTIFICATE OF SERVICE

      I hereby certify that on March 9, 2020, I electronically transmitted the

attached document to the Clerk of the Court using the ECF System for filing. Based

on the records currently on file, the Clerk of the Court will transmit a Notice of

Electronic Filing to the following ECF registrants:

       Stephen M. Pezzi                       Garrett Joseph Coyle
       stephen.pezzi@usdoj.gov                garrett.coyle@usdoj.gov




                                              s/ Jonathan Wood
                                              JONATHAN WOOD




                                          3
